DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 31, 2020.  Claims 1, 9, and 10 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment.	

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims 1, 9, and 10 as set forth in the Office Action mailed October 6, 2020 on pages 3-5 has been reconsidered and has been withdrawn in view of the amendment to claim 1 to recite “wherein the subject in need thereof does not have FOXC1-attributable Axenfeld-Rieger syndrome”.
Response to Arguments
Applicants argue that “Seo teaches that both a decrease and an increase in FOXC1 results in aberrant corneal vascularization; accordingly, there would be no expectation of success or motivation to try adding FOXC1 to reduce vascularization” (see remarks on pages 4-5). In addition, Applicants argue that “all of Seo's experiments are performed in heterozygous FOXC1 null mice (i.e., in low FOXC1 background” and further that “Seo teaches that overexpression of FOXC1 results in corneal vascularization” (see remarks on page 6).
These arguments have been fully considered and are persuasive in the context of the current claims, which recite “wherein the subject in need thereof does not have FOXC1-attributable 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is cited in the Office Action mailed October 6, 2020 on pages 3-5. The prior art as a whole did not teach or reasonably suggest to further increase FOXC1 expression levels in the cornea of a subject that does not have FOXC1-attributable Axenfeld-Rieger syndrome to treat or inhibit corneal vascularization in the subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 9, and 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


January 11, 2021